Case 1:20-cv-20024-JJO Document 66 Entered on FLSD Docket 11/23/2020 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 20-20024-CIV-O’SULLIVAN

                                       [CONSENT]

 GLORIA GARCIA

       Plaintiff,

 v.

 FOUR BLR DOORS, CORP., and
 ISRAEL LA RED, individually,

      Defendants.
 ______________________________/

                ORDER APPROVING SETTLEMENT AGREEMENT AND
                      DISMISSING CASE WITH PREJUDICE

       THIS MATTER came before the Court on the Joint Notice of Settlement (DE# 63.

 11/11/20) filed by the parties and the Court having conducted a hearing concerning the

 settlement.

       THE COURT has heard from counsel and considered the terms of the Settlement

 Agreement, the pertinent portions of the record, and is otherwise fully advised in the

 premises.

       This case involves a claim for unpaid overtime compensation under the Fair

 Labor Standards Act, 29 U.S.C. § 201, et seq ("FLSA"). In reviewing a settlement of an

 FLSA private claim, a court must "scrutiniz[e] the settlement for fairness," and determine

 that the settlement is a "fair and reasonable resolution of a bona fide dispute over FLSA

 provisions." Lynn Food Stores v. United States, 679 F.2d 1350, 1352-53 (11th Cir.

 1982). A settlement entered into in an adversarial context where both sides are
Case 1:20-cv-20024-JJO Document 66 Entered on FLSD Docket 11/23/2020 Page 2 of 2




 represented by counsel throughout litigation "is more likely to reflect a reasonable

 compromise of disputed issues." Id. The district court may approve the settlement in

 order to promote the policy of encouraging settlement of litigation. Id. at 1354.

        In this case, the plaintiff is being fully compensated for all overtime hours worked,

 including liquidated damages. The terms of the settlement were announced on the

 record in open Court. The Court has reviewed the terms of the Settlement Agreement

 including the amount to be received by the plaintiff and the attorney’s fees and costs to

 be received by counsel and finds that the settlement was a fair and reasonable

 resolution of the case. Accordingly, it is

        ORDERED AND ADJUDGED that the parties' Settlement Agreement (including

 attorney’s fees and costs) is hereby APPROVED. It is further

        ORDERED AND ADJUDGED that this case is DISMISSED WITH PREJUDICE.

 The Court retains jurisdiction until January 7, 2021 to enforce the terms of the

 settlement.

        DONE AND ORDERED in Chambers at Miami, Florida, this 23rd day of

 November, 2020.

                                     _______________________________________
                                     JOHN J. O'SULLIVAN
                                     CHIEF UNITED STATES MAGISTRATE JUDGE




                                              2
